Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed in the U.S. on 3/5/2020. Claims 1-18 are pending in the case. Claims 1, 7, and 13 are written in independent form.


Claim Objections
Claims 4, 10, and 16 are objected to because of the following informalities:
Claims 4, 10, and 16 recite a typographical error by reciting “wherein the retaining comprises…”. For purposes of claim analysis, the intended language is understood to be “wherein the retraining comprises…”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

At least Claims 1, 7, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is fist noted in the claim method (claims 1-6),  system (claims 7-12), and non-transitory computer-readable storage medium (claims 13-18) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite an abstract idea by reciting concepts capable of being performed in the human mind (including an observation, evaluation, judgment, and opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of allocating a first and second subset of a pool of unlabeled training data to a first and second processing device, providing a query strategy to at the least two of the distributed processing devices, and receiving labeled selected samples, which falls within the abstract idea of performing mental processes of observation, evaluation, judgement, and opinion. The recitation of generic computer components does not negate the abstractness of the given limitations. 

The limitations include:
allocating a first subset of a pool of unlabeled training data to a first processing device of at least two of the distributed processing devices and allocating a second subset of the pool of unlabeled training data to a second processing device of the at least two of the distributed processing devices (performing the mental process of judging or determining subsets of unlabeled training data to allocate to different processing devices);
providing a query strategy to each of the at least two of the distributed processing devices for applying a machine learned model to the first and second subset (performing the mental process of judging or determining a query strategy for the processing devices – the application of machine learned model to the first and second subset is merely a descriptive purpose of the processing devices that the query strategy is being provided rather than an active step); and
receiving from each of the at least two of the distributed processing devices labeled selected samples (performing the mental process of observing labeled selected samples from each of the at least two of the distributed processing devices).


Step 2A Prong Two (No)
The additional elements are directed to the use of a processing device and a memory device (Claim 7) and a non-transitory computer-readable storage medium, processor, and computing device (Claim 13). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a processing device and a memory device (Claim 7) and a non-transitory computer-readable storage medium, processor, and computing device (Claim 13), though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pre-Grant Publication No. 2020/0388358, hereinafter referred to as Chen) and further in view of Zhao et al. (U.S. Pre-Grant Publication No. 2020/0250527, hereinafter referred to as Zhao).

Regarding Claim 1:
Chen teaches a method of scaling active learning across a distributed system, the method including a plurality of distributed processing devise performing operations comprising:
providing a query strategy to a distributed processing device for applying a machine learned model to the first and second subset; and
Chen teaches in step 12 of Fig. 1 providing “an initial list of partition features which are conceptually related to the class label” (Para. [0041]) where “in the first iteration, at step 14, the expert searches for all patients that have ‘dialysis’ in the record (this is the small list of one partition feature provided at step 12)” and “this is done using an initial partition feature (predicate) encoding the query ‘does dialysis exist in the record’” (Para. [0052]).  Therefore, Chen teaches providing a query strategy in the form of partition features for applying machine learned model to the unlabeled training data 10.
receiving from each distributed processing device labeled selected samples.
Chen teaches receiving the labeled training data from the machine for an expert to review “additional features and select some” (Para. [0052] & Fig. 1 Elements 14-16).

Chen explicitly teaches all of the elements of the claimed invention as stated above except:
allocating a first subset of a pool of unlabeled training data to a first processing device of at least two of the distributed processing devices and allocating a second subset of the pool of unlabeled training data to a second processing device of the at least two of the distributed processing devices; and

However, in the related field of endeavor of graphical interfaces for flow charts, Nattinger teaches:
allocating a first subset of a pool of unlabeled training data to a first processing device of at least two of the distributed processing devices and allocating a second subset of the pool of unlabeled training data to a second processing device of the at least two of the distributed processing devices;
Zhao teaches “in some implementations, the user computer device 102 can implement multiple parallel instances of a single overall model(s) 120 (e.g., to perform parallel active learning across multiple instances of datasets and/or within the same dataset)” (Para. [0073]) thereby teaching allocating subsets of the same dataset to be processed through active learning processing devices, such as at Chen’s Figure 1 Step 14, in parallel.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Zhao and Chen at the time that the claimed invention was effectively filed, to have combined performing parallel active learning within the same dataset, as taught by Zhao, with the system and method for active learning, as taught by Chen.
One would have been motivated to make such combination because Zhao teaches “certain application begin with a large number of unlabeled examples and need to acquire labels for training by presenting the examples to an expert…for judgement” (Para. [0003]) and “in some implementations, the user computer device 102 can implement multiple parallel instances of a single overall model(s) 120 (e.g., to perform parallel active learning across multiple instances of datasets and/or within the same dataset)” (Para. [0073]). It would have been obvious to a person having ordinary skill in the art that performing parallel active learning within the same large dataset of unlabeled data would reduce the total processing time before presenting the acquired labels to an expert for judgement.

Regarding Claim 2:
Zhao and Chen further teach:
providing the labeled selected samples on an annotation interface for display to a group of annotators for processing by two or more annotators and receiving from the two or more annotators labeled samples via the annotation interface.
Chen teaches providing the labeled selected samples for expert review (Para. 0052]) using workstation 106 (Para. [0041] & Fig. 1). A workstation display 106, as depicted in Fig. 1, would be reasonably sufficient for displaying to more than a single expert for analyzing and processing the provided labeled selected samples via the interface.

Regarding Claim 3:
Zhao and Chen further teach:
retraining the model based on the labeled samples received from the two or more annotators.
Chen teaches the method includes loop step 18 of repeating steps b) and c) one or more times to result in a final list of partition features. Basically, we iterate the software instructions steps 14 and 16 several times to generate a final list of partition features” and “this iterative process…gradually builds up a boosting model” (Para. [0045]) thereby teaching retraining a model based on the labeled samples received from the annotators interacting with workstation 106. 

Regarding Claim 4:
Zhao and Chen further teach:
wherein the retraining comprises providing the labeled samples to an additional at least two of the distributed processing devices and receiving an updated machine learned model from the additional at least two of the distributed processing devices.
Chen teaches repeating steps 14 and 16 of Figure 1 (Para. [0045]) and therefore Chen in combination with Zhao’s teaching of using parallel processing within the same dataset (Para. [0073]) teaches providing the labeled samples to an additional at least two of the distributed processing devices and receiving an updated boosting model.

Regarding Claim 5:
Zhao and Chen further teach:
wherein the additional at least two of the distributed processing devices includes the distributed processing device to which the first subset of the pool of unlabeled data was allocated.
Chen teaches repeating steps 14 and 16 of Figure 1 (Para. [0045]) and therefore Chen in combination with Zhao’s teaching of using parallel processing within the same dataset (Para. [0073]) teaches using the same parallel processing devices when repeating step 14 in each loop 18 depicted in Fig. 1 of Chen.

Regarding Claim 6:
Zhao and Chen further teach:
applying the updated machine learned model to a new pool (new subset) of unlabeled data.
Zhao teaches “the agent could repeatedly select a subset of the unlabeled data set, obtain the corresponding labels, and retrain the ML model using the expanded labeled data” (Para. [0042]) thereby teaching applying the retrained ML model repeatedly to new pools of unlabeled data during each repetition.

Regarding Claim 7:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Zhao and Chen further teach a system comprising:
a processing device (Zhao - Para. [0071]); and
a memory device in which instructions executable the by processing device are store for causing the processor to perform operations (Zhao – Para. [0071]).

Regarding Claim 8:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 9:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 13:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Zhao and Chen further teach:
a non-transitory computer-readable storage medium having program code that is executable by a processor to cause a computing devices to perform operations (Zhao – Paras. [0009] & [0071]).

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 6.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Privault et al. (U.S. Pre-Grant Publication No. 2010/0312725) teaches “a collection 18 of documents is received for review and stored in computer accessible memory 20” where “the received documents 18 are unorganized and are heterogenous in the sense that they may comprise a variety of documents, such as emails, written correspondence, memos, meeting notes, photographs, drawings, plans, company product literature, client lists, bills, product designs, documents generated or copied by employees, and so forth” (Para. [0074]). Privault further teaches partitioning the collection of documents into clusters (sets of documents) by teaching “the received documents in the collection 18 may undergo some initial grouping, for example, by using automated clustering techniques or a pre-existing classifier model, which may have been trained on different documents to those being examined in the review” (Para. [0075]).
Non-Patent Literature Shen et al. ("Distributed Active Learning", June 2016, in IEEE Access, vol. 4, pp. 2572-2579, 2016, doi: 10.1109/ACCESS.2016.2572198) teaches a fully decentralized active learning approach, which consists of two parts, namely, a distributed sample selection strategy and a distributed classification algorithm. The former helps nodes to cooperatively select data based on uncertainty, diversity, and representativeness of data. Due to the introducing of a randomized preselection method in the strategy, we can achieve diversity of the selected data without any information exchange among nodes. The latter helps each node to train its local multi-class classification model in a global sense without transmitting original data among nodes.
Non-Patent Literature Xiao et al. ("Learning better while sending less: Communication-efficient online semi-supervised learning in client-server settings", October 2015 IEEE International Conference on Data Science and Advanced Analytics (DSAA), 2015, pp. 1-10, doi: 10.1109/DSAA.2015.7344833) teaches a client-server setting based on characteristics of online, semi-supervised, and active learning where on the server side, the solution combines two diverse learners working collaboratively, yet in distinct roles, on the partially labeled data stream. A compact, online graph-based semi-supervised learner is used to predict labels for the unlabeled data arriving from the clients. Samples from this model are used as ongoing training for a linear classifier. On the client side, the solution prioritizes data based on an active-learning metric that favors instances that are close to the classifier's decision hyperplane and yet far from each other. To reduce communication, the server sends the classifier's weight-vector to the client only periodically.
Non-Patent Literature Mehrjou et al. ("Distribution Aware Active Learning", May 2018, ArXiv abs/1805.08916 (2018): n. pag.) teaches distilling the structural information into a probabilistic generative model which acts as a teacher where the active learner uses this information effectively at each cycle of active learning and suggest a query criterion for active learning that is aware of distribute of data and is more robust against outliers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        7/2/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154